FILE COPY



   Bruington Engineering,
      Ltd.Appellant/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2014

                                     No. 04-13-00558-CV

                            BRUINGTON ENGINEERING, LTD.,
                                      Appellant

                                               v.

                                PEDERNAL ENERGY, LLC,
                                       Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,767
                          Honorable Jose A Lopez, Judge Presiding


                                        ORDER

        The Appellee’s Motion for Extension of Time to File Brief is GRANTED. Appellee’s
brief must be filed no later than February 17, 2014. Further requests for extensions of time will
be disfavored.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court